MeCOY, J.
[1] Plaintiff brought suit to recover one-half of the proceeds, or commission, on sale of land, alleging an express contract whereby defendant agreed to divide the proceeds of certain sales with plaintiff. There was judgment for plaintiff, and defendant appeals. On cross-examination plaintiff was asked: “What was the ordinary real estate man’s commission on the' sale of land at that time?” “Objected to as immaterial and objection sustained, and exception taken. Appellant urges this ruling as error. In view of the fact that plaintiff was seeking to recover on an express contract, denied by defendant, the question was immaterial, and the ruling correct.
[2] Defendant objected to the introduction in evidence of a letter on the ground that no foundation had been laid. Plaintiff testified that he knew the signature thereto and that it was the signature of defendant. Appellant contends that the foundation evidence was insufficient in that there was no showing that the handwriting was that of defendant, or that plaintiff did not testify that he was acquainted with the handwriting of defendant. When plaintiff testified that he knew the signature, that was equivalent to saying that he knew the handwriting *314of defendant. We are of the opinion that the letter was properly admitted.
[3] Nothing appearing in the record upon what ground the motion for a new trial was based, and it further affirmatively appearing that the whole of the evidence is not before this court, the sufficiency of the evidence to sustain the findings will not lie considered.
Appellant also contends that the judgment is not sustained by the findings, but we are of the opinion that the findings are sufficient.
No error appearing in the record, the judgment appealed from is affirmed.